DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 – 12 and 14 – 15 are currently pending in this application.

Drawings
The drawings filed on March 8th, 2019 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 – 5, and 7 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (US 4664610) in view of Kubota (US 2006/0231980).
Regarding claim 1, Aoyama discloses a slip casting mold, for producing a ceramic die-cast part (Abstract), comprising a first mold part (ref. #2a) having a first base body (ref. #2) and a first filtration layer (ref. #3) and a second mold part (ref. #2b) having a second base body (ref. #2) and a second filtration layer (ref. #3’) (Col. 4, lines 57 – 65) wherein a first dewatering channel (ref. #5) is provided in the first base body (Fig. 1) having a dewatering channel end (ref. #8), which, in a casting position, opens into a dewatering channel (ref. #12) (Col. 5, lines 28 – 30). However, Aoyama does not teach the first dewatering channel opening into a second dewatering channel within the second mold part.

Regarding claim 3, Aoyama in view of Kubota teaches the invention in claim 1, as described above. Furthermore, Aoyama discloses the first dewatering channel (ref. #5) has a discharge end (ref. #8) via which water can be discharged (Fig. 1; Col. 5, lines 28 – 30).
Regarding claim 4, Aoyama in view of Kubota teaches the invention in claim 1, as described above. Furthermore, Aoyama discloses the first dewatering channel (ref. #5) partially penetrates the first filtration layer (Fig. 1).
Regarding claim 5, Aoyama in view of Kubota teaches the invention in claim 1, as described above. Furthermore, Aoyama discloses a slip casting mold for producing a ceramic die-cast part (Abstract). 
Regarding claim 7, Aoyama in view of Kubota teaches the invention in claim 5, as described above. Furthermore, Aoyama discloses a discharge device (ref. #32) that is provided to press water in the in the direction of a mold cavity (Col. 7, lines 14 – 20).
Regarding claim 8, Aoyama in view of Kubota discloses a method for dewatering a ceramic die-cast part, in a casting mold according to claim 1 (Abstract), wherein Aoyama teaches the casting mold comprises a first mold part (ref. #2a) having a first base body (ref. #2) and a first 
Regarding claim 9, Aoyama in view of Kubota teaches the invention in claim 8, as described above. Furthermore, Aoyama teaches a method wherein first and second mold parts are pressed against each other during dewatering (Col. 3, lines 35 – 41).
Regarding claim 10, Aoyama in view of Kubota teaches the invention in claim 8, as described above. Furthermore, Aoyama teaches building a negative pressure in the dewatering channels during dewatering (Col. 8, lines 24 – 30).
Regarding claim 11, Aoyama discloses a method for producing a ceramic die cast part, using a casting mold (abstract), said casting mold comprising a first mold part (ref. #2a) having a first base body (ref. #2) and a first filtration layer (ref. #3) and a second mold part (ref. #2b) having a second base body (ref. #2) and a second filtration layer (ref. #3’) (Col. 4, lines 57 – 65), wherein a first dewatering channel (ref. #5) is provided in the first base body (Fig. 1) having a dewatering channel end (ref. #8), which, in a casting position, opens into a dewatering channel (Col. 5, lines 28 – 30), the method comprising filling a mass to be cast into a cavity, dewatering, and removing the cast part from the mold (Col. 3, lines 35 – 58). However, Aoyama does not teach the first dewatering channel opening into a second dewatering channel within the second mold part.
Yet, in a similar field of endeavor, Kubota discloses a method and apparatus for producing a ceramic green compact comprising a separable die (Abstract). This die comprises a second mold channel (ref. #12) for dewatering the first base body (ref. #1), wherein the second mold channel is provided within a second mold part (ref. #11) and removes the liquid disposed in the system (Para. 46; Fig. 3A – 3C). It would have been obvious to one of ordinary skill in the art to modify the invention of Aoyama by combining the second mold channel located in the second . 

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama and Kubota as applied to claims 1 and 3 above, and further in view of Sato (US 4798525).
Regarding claim 2, Aoyama in view of Kubota teaches the invention in claim 1, as described above. However, these references do not disclose a dewatering channel end valve device provided at the dewatering channel end.
Yet, in a similar field of endeavor, Sato discloses a casting mold to produce ceramic product formed with a plurality of mold parts and channels therein to produce a fluid-tight inner molding surface (Abstract). Furthermore, this mold comprises a dewatering channel (Ref. #40), with a valve device (ref. #19, ref. #20) provided at the dewatering channel end (Fig. 1; Col. 5, lines 21 – 25). It would have been obvious to one of ordinary skill in the art to combine the dewatering channel end valve device taught in Sato with the dewatering channel end of Aoyama and Kubota, for the purpose of improving the control and efficiency of the mold device. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 — 97 (2007) (see MPEP § 2143, A.).
Regarding claim 14, Aoyama in view of Kubota teaches the invention in claim 3, as described above. However, these references do not disclose a discharge end with a valve so that a flow path can be opened in the direction of the dewatering channel end.
.

Claims 6, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama and Kubota as applied to claims 5 and 11 above, and further in view of ‘507 (JPS5014507, using the English translation of record). 
Regarding claim 6, Aoyama in view of Kubota teaches the invention in claim 5, as described above. However, these references do not explicitly teach a slip casting device configured to remove the first mold part together with the cast part from the second mold part.
Yet in a similar field of endeavor, ‘507 discloses an invention for the production of a ceramic product with a molding method using upper and lower molds (Pg. 1, lines 4 – 5). This apparatus includes a first mold part (ref. #P) and a second mold part (ref. #Q) with a molded product (ref. #S) attached to the first mold part after forming (Fig. 4; Pg. 4, lines 16 – 18). Additionally, ‘507 teaches the device comprising a mechanical removal device (hydraulic cylinder – Pg. 3, line 26) to remove the first mold part from the second mold part. It would have been obvious to one of ordinary skill in the art to combine mechanical removal device of ‘507 with the invention of Aoyama and Kubota, for the purpose of improving the control and efficiency of the mold device. The combination of familiar elements is likely to be obvious when it does no 
Regarding claim 12, Aoyama anticipates the invention in claim 11, as described above. However, these references do not teach the cast part is removed laterally.
Yet in a similar field of endeavor, ‘507 discloses an invention for the production of a ceramic product with a molding method using upper and lower molds (Pg. 1 lines 4 – 5). This apparatus includes a first mold part (ref. #P) and a second mold part (ref. #Q) with a molded product (ref. #5) attached to the first mold part after forming (Fig. 4; Pg. 4, lines 16 –18). Additionally, ‘507 teaches the device comprising a mechanical removal device (hydraulic cylinder – Pg. 3, line 26) to laterally remove the formed part from the second mold (Pg. 4, lines 16 – 18). It would have been obvious to one of ordinary skill in the art to combine the method step of removing the cast part laterally taught by ‘507 with the invention taught by Aoyama and Kubota. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 — 97 (2007) (see MPEP § 2143, A.).
Regarding claim 15, Aoyama in view of Kubota teaches the invention in claim 11, as described above. However, these references do not explicitly teach a slip casting device configured to remove the first mold part together with the cast part from the second mold part.
Yet in a similar field of endeavor, ‘507 discloses an invention for the production of a ceramic product with a molding method using upper and lower molds (Pg. 1, lines 4 – 5). This apparatus includes a first mold part (ref. #P) and a second mold part (ref. #Q) with a molded product (ref. #S) attached to the first mold part after forming (Fig. 4; Pg. 4, lines 16 – 18). Additionally, ‘507 teaches the device comprising a mechanical removal device (hydraulic cylinder – Pg. 3, line 26) to remove the first mold part from the second mold part. It would have been obvious to one of ordinary skill in the art to combine mechanical removal device of ‘507 with the invention of Aoyama and Kubota, for the purpose of improving the control and efficiency of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743